Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/644,988 filed March 6, 2020. Claims 1-12 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianhong (Foreign Reference CN1651985).
Regarding claim 1, Jianhong disclose an array substrate comprising:
S10, sequentially forming a first metal layer (Fig. 3a-3e, 11), a second metal layer (20), and a protective layer (30) stacked on a substrate (10);
S20, forming a photoresist layer (100) on the protective layer and covering a part of an upper surface of the protective layer;
S30, removing the protective layer, the second metal layer, and the first metal layer that are not covered by the photoresist layer;
S40, removing the photoresist layer by a plasma ashing/cleaning technique to form a gate electrode (Page 2, Line 60); and
S50, forming a gate insulating layer (50), an active layer (60), a source electrode (51), and a drain electrode (52a) on the gate electrode to form the array substrate.

Regarding claim 4, Jianhong further discloses:
a projection range of the second metal layer on the substrate is greater than and covers a projection range of the protective layer on the substrate, and a projection range of the first metal layer on the substrate is greater than and covers a projection range of the second metal layer on the substrate (Fig. 3d).

Regarding claim 7, Jianhong disclose an array substrate comprising:
a substrate (10);
a gate electrode disposed on the substrate, wherein the gate electrode comprises a first metal layer (11), a second metal layer (20), and a protective layer (30) which are stacked;
a gate insulating layer (50) covering the gate electrode; and
an active layer (60), a source electrode (51), and a drain electrode (52a) disposed on the gate insulation layer, wherein the source electrode and 

Regarding claim 8, Jianhong further discloses:
a projection range of the second metal layer on the substrate is greater than and covers a projection range of the protective layer on the substrate, and a projection range of the first metal layer on the substrate is greater than and covers a projection range of the second metal layer on the substrate (Fig. 3d).

Regarding claim 10, Jianhong disclose a display device comprising a array substrate and a color filter substrate, the array substrate comprising:
a substrate (10);
a gate electrode disposed on the substrate, wherein the gate electrode comprises a first metal layer (11), a second metal layer (20), and a protective layer (30) which are stacked;
a gate insulating layer (50) covering the gate electrode; and
an active layer (60), a source electrode (51), and a drain electrode (52a) disposed on the gate insulation layer, wherein the source electrode and the drain electrode are electrically connected to two sides of the active layer, respectively.

Regarding claim 11, 
a projection range of the second metal layer on the substrate is greater than and covers a projection range of the protective layer on the substrate, and a projection range of the first metal layer on the substrate is greater than and covers a projection range of the second metal layer on the substrate (Fig. 3d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianhong (Foreign Reference CN1651985) in view of Shih (Pre-Grant Publication 2002/0160547).
Regarding claim 3, Jianhong disclose all of the limitations of claim 1 (addressed above). Jianhong does not explicitly disclose the plasma ashing technique comprises oxygen. However Shih discloses a transistor device comprising:
A resist layer (612) on a gate electrode (606) wherein the photoresist can be removed by an oxygen plasma ashing process (Paragraph [0040]).

It would have been obvious to those having ordinary skill in the art at the time of invention to remove the photoresist using an oxygen plasma ashing process . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianhong (Foreign Reference CN1651985) in view of Miki (US Patent 9,305,470).
Regarding claim 5, Jianhong disclose all of the limitations of claim 1 (addressed above). Jianhong does not disclose the material of the first metal layer comprises molybdenum or titanium and a material of the second metal layer comprises copper. However Miki disclose a thin film transistor device comprising:
A gate electrode (Fig. 1, 26) including a first metal layer (Y) wherein the first metal layer can comprise titanium and a second metal layer (X) wherein the second metal layer can comprise copper.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first metal material to comprise titanium and the second metal material to comprise copper because the first metal comprising titanium will have better adhesion to an insulating material and the second metal comprising copper will provide low electrical resistivity (Col. 4, Lines 58-67). 

Allowable Subject Matter
Claims 2, 6, 9 & 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is considered allowable because none of the prior art either alone or in combination discloses the step S30 further comprises: S301, removing the protective layer that is not covered by the photoresist layer by dry-etching; and S302, removing the second metal layer and the first metal layer that are not covered by the photoresist layer by wet-etching.
Claim 6 is considered allowable because none of the prior art either alone or in combination discloses the protective layer comprises a film of silicon nitride.
Claim 9 & 12 are considered allowable because none of the prior art either alone or in combination discloses wherein a material of the first metal layer comprises molybdenum or titanium, a material of the second metal layer comprises copper, and the protective layer comprises a film of silicon nitride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818